Citation Nr: 1317006	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  08-37 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher level of special monthly compensation based on the need for aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to September 1966. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO). 

In February 2011, the Board remanded the claim for additional development.

In April 2012 the Veteran died.  The appellant, his widow, was subsequently substituted as claimant pursuant to 38 U.S.C.A. § 5121A.  


FINDING OF FACT

The claim for a higher level of special monthly compensation based on the need for aid and attendance, for accrued benefits purposes, was granted in a January 23, 2013, rating decision.


CONCLUSION OF LAW

There being no justiciable case or controversy, the appellant's claim of special monthly compensation based on the need for aid and attendance, for accrued benefits purposes, is dismissed.  38 U.S.C.A. § 7105 (West 2002). 





REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2013 rating decision, the St. Paul, Minnesota, RO granted the claim of special monthly compensation based on the need for aid and attendance, for accrued benefits purposes.  The appellant's claim of entitlement to special monthly compensation based on the need for aid and attendance, for accrued benefits purposes, is thus moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  And indeed the appellant's representative, in a written statement dated in March 2013, indicated that the appellant had been granted the benefit sought on appeal and wished to withdraw any further appeal.


ORDER

The claim for entitlement to special monthly compensation based on the need for aid and attendance, for accrued benefits purposes, is dismissed.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


